                                                                       CRIMINAL COMPLAINT
                                                                       (Submitted electronically)
                                                                                                       DISTRICT of ARIZONA
                     United States District Court
                                 United States of America                                              DOCKET NO.

                                            v.
                                Samantha Jo Quackenbush
                                                                                                       MAGISTRATE'S CASE NO.
                               DOB: 1985; United States Citizen
                                                                                                              21-02810MJ
                      Complaint for violations of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about December 31, 2020, at or near Nogales, in the District of Arizona, Samantha Jo Quackenbush did
knowingly and intentionally possess with intent to distribute 50 grams or more of methamphetamine, or 500 grams
or more of a mixture or substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance; in violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A)(viii).

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On December 31, 2020, at approximately 5:37 p.m., Samantha Jo QUACKENBUSH presented herself for
inspection at the DeConcini Port of Entry (POE) in Nogales, Arizona. QUACKENBUSH was the driver and sole
occupant of a 2020 Nissan Rogue. QUACKENBUSH told a Customs and Border Protection Officer (CBPO) that
she traveled to Mexico the night prior to see her boyfriend, who she has known for about two months.
QUACKENBUSH also stated that she currently lives in Colorado, that she is unemployed, and that the Narcan in
her purse belongs to a friend. CBPOs referred QUACKENBUSH and her vehicle to secondary inspection due to the
inconsistent itinerary, lack of crossing history, and nervous behavior. In secondary, the vehicle was scanned with the
Z-portal x-ray scanner and anomalies were observed in the spare tire of the vehicle that is located inside the vehicle
with no access from the outside. A CBP canine alerted to an odor it is trained to detect emanating from the spare tire.
QUACKENBUSH then made a statement that someone had borrowed her vehicle the night before. After further
investigation, 11 packages were discovered hidden inside the spare tire. A representative sample of the contents of
the packages tested positive for the characteristics of methamphetamine. The methamphetamine had a total weight
of 3.42 kilograms.

After waiving her Miranda rights, QUACKENBUSH stated that she went to Mexico to visit her boyfriend. She did
not recall where he lived or what his phone number was. QUACKENBUSH stated that she always deleted her phone
log after her boyfriend would call so his number would not be in her phone. QUACKENBUSH stated that when she
crossed into Mexico, her boyfriend and his friends were waiting for her and she then followed her boyfriend to a
house where she stayed the entire time. QUACKENBUSH stated that she left the keys of the vehicle on the table
when she went to bed, and that the keys were in the same place when she woke up. QUACKENBUSH then stated
that someone borrowed her vehicle to buy cigarettes and she did not know how long they were gone, who they were,
or where they went.

MATERIAL WITNESSES IN RELATION TO THE CHARGE:
DETENTION REQUESTED                                                                                    SIGNATURE OF COMPLAINANT (official title)
                                                                                                                             Digitally signed by RICHARD E
  Being duly sworn, I declare that the foregoing is                                                      RICHARD E KOCH KOCH
  true and correct to the best of my knowledge.                                                                              Date: 2021.01.04 10:31:02 -07'00'

KCH/pl                                                                                                 OFFICIAL TITLE
AUTHORIZED AUSA Kevin Hakala                                                     Digitally signed by
                                                                                 KEVIN HAKALA          HSI Special Agent
                                                                                 Date: 2021.01.04
                                                                                 10:11:57 -07'00'
                                                                                                       Richard Koch
 Sworn to telephonically.
SIGNATURE OF MAGISTRATE JUDGE1)                                                                        DATE
                                                                                                       January 4, 2021
    1)
         See Federal rules of Criminal Procedure Rules 3, 4.1 and 54
